EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Blayne D. Green, Reg. No. 56,198  on October 12, 2021.
Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment After Final filed October 5, 2021, and having been entered by the Examiner. Reference to claims and line numbers below are made in reference to the claims as they were presented in the Amendment After Final filed October 5, 2021.

In claim 1, line 13, the word “the” has been deleted from the phrase "the plurality of mask indicators" and the word --a-- inserted therefor.

In claim 1, line 16, the word “a” has been deleted from the phrase "a plurality of mask indicators" and the word --the-- inserted therefor.

In claim 7, line 2, the word “point” has been deleted from the phrase "the point values".



In claim 14, line 10, the word “the” has been deleted from the phrase "the plurality of mask indicators" and the word --a-- inserted therefor.

In claim 14, line 14, the word “a” has been deleted from the phrase "a plurality of mask indicators" and the word --the-- inserted therefor.

In claim 17, line 2, the word “point” has been deleted from the phrase "the point values".

In claim 17, lines 2-3, the words “floating point” have been deleted from the phrase "the floating point values".

In claim 20, line 12, the word “the” has been deleted from the phrase "the plurality of mask indicators" and the word --a-- inserted therefor.

In claim 20, line 16, the word “a” has been deleted from the phrase "a plurality of mask indicators" and the word --the-- inserted therefor.

In claim 23, line 2, the word “point” has been deleted from the phrase "the point values".

In claim 23, line 3, the words “floating point” have been deleted from the phrase "the floating point values".


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 14, 20 and claims depending therefrom, these claims now recite the limitations from claims 8, 18 and 24, indicated previously as being allowable for reasons already of record in the Office Action dated July 14, 2021, on page 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday - Friday, 9:30a-6
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656